388 N.W.2d 515 (1986)
223 Neb. 202
Reinhold KLUG et al., Appellees,
v.
Hildegarde Elizabeth Shove SMITH et al., Appellees,
Alice Mae Shove Hansen, Appellant.
No. 85-383.
Supreme Court of Nebraska.
June 20, 1986.
*516 Mark Behm, Wausa, for appellant.
No appearance for appellees.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
WHITE, Justice.
This action involves the ownership of an 11-acre tract of real estate bordering the Missouri River in Cedar County, Nebraska. Defendant-appellant, Alice Mae Shove Hansen, originally filed a partition action in June 1984. Plaintiffs-appellees, Reinhold, Gerald, and Donald Klug, filed a separate quiet title action, naming Hansen and other interested parties as defendants. The Cedar County District Court found that the plaintiffs had sufficiently established adverse possession of the property as against their cotenants, Hansen and the others. The court quieted title in the Klugs, and Hansen appeals.
In her appellate brief, Hansen fails to assign errors. We have frequently held that errors not properly assigned will not be considered. Both the rules of this court and prior case law require that each error relied upon for reversal be separately and concisely stated and discussed. Neb.Ct.R. of Prac. 9D(1)d (rev. 1983); Lincoln Co. Sheriff's Emp. Assn. v. Co. of Lincoln, 216 Neb. 274, 343 N.W.2d 735 (1984); Stte ex rel. Hilt Truck Line v. Jensen, 218 Neb. 591, 357 N.W.2d 455 (1984).
The judgment of the district court is affirmed.
AFFIRMED.